DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 9, and 16 each require the application of a dynamic threshold evaluation of each sensor input and, as a result of this dynamic threshold evaluation, an alert can 
[paragraph 5]
...perform an analysis of the received sensor inputs, where the analysis includes application of a dynamic threshold in evaluation of each sensor input based on one or more other sensor inputs; and generate an alert based on a result of the analysis
[paragraph 10]
...where the analysis includes application of a dynamic threshold in evaluation of each sensor input of the second portion based on one or more other sensor inputs; and generate an alert based on a result of the analysis.
[paragraph 11]
...where the analysis includes application of a dynamic threshold in evaluation of each sensor input of the first portion based on one or more other sensor inputs; and generate a report based on a result of the analysis.
[paragraph 13]
...performing an analysis on a second portion of the received sensor inputs in conjunction with the received external data by applying a dynamic threshold in evaluation of each sensor input of the second portion based on one or more other sensor inputs; and generating an alert that includes a suggested corrective action based on a result of the analysis.
[paragraph 14]
...performance of an analysis, by the remote computing device, on the first portion of the received sensor inputs in conjunction with the received external data by applying a dynamic threshold in evaluation of each sensor input of the first portion based on one or more other sensor inputs; and facilitating generation of another alert, by the remote computing device, based on a result of the analysis
[paragraph 37]
...a monitoring system according to examples may utilize dynamic thresholds for failure detection (as opposed to fixed temperature, vibration, etc. thresholds).

...sensor data may be used for dynamic analysis, that is, decisions on pending failure or other equipment problems may not be made based on a fixed threshold of a single sensor. For example, sensed oil temperature may be evaluated in light of other sensor inputs such as frame temperature, oil contamination, etc.
[paragraph 55]
...analysis may employ dynamic thresholds based on multiple sensor inputs. Machine learning algorithms and/or artificial intelligence algorithms may be employed for the analysis.
The applicant does not provide any information as to how they actually perform this dynamic threshold analysis for any two or more sensors where one sensor is an oil level sensor and the other sensor can be any sensor as in claims 1-4, 6-13, 15-18, and 20.  
The applicant does not provide any information as to how they actually perform this dynamic threshold analysis for any two or more sensors where one sensor is an oil level sensor and the other sensor can be an oil temperature sensor, a bearing housing temperature sensor, a vibration sensor, a relative humidity sensor, an oil contamination sensor, a pressure sensor, a flow sensor, or a magnetic sensor as in claim 14.
The applicant does not provide any information as to how they actually perform this dynamic threshold analysis for any two or more sensors where one sensor is an oil level sensor and the other sensor can include oil temperature information, bearing housing temperature information, vibration information, oil water content information, oil contamination information, oil pressure information, oil flow information, or speed information associated with a shaft of the rotating machine assembly as in claim 19.
	While paragraph 55 mentions the use of "machine learning" this in no way teaches one of ordinary skill how the applicant intended to initialize this machine learning so that it can use 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,097,351
Lancon et al.
United States Patent 7,690,246
Discenzo
United States Patent 7,788,973
Quill
United States Patent 9,805,525
Slama et al.
Chinese Patent Application Publication CN 109524139
Hongxiang et al.1
Make Any Motor A Smart Motor
ITT, Inc.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lancon et al. in view of Quill, Hongxiang et al., and ITT, Inc.
et al. teach a monitoring system for a rotating machine (reference item 12) having a motor (reference item 14) which operates a driven component (reference item 16).  The driven component can be a pump (reference item 17) that is operating via a drive shaft (reference item 24) and a pump shaft (reference item 33).  The driven component further comprises a bearing housing (reference item 30) with a pair of bearings (reference item 34 and 35) as well as an end cap (reference item 36), a seal housing (reference item 46), and a pump casing (reference item 45).    The monitoring system has temperature sensors (reference items 70 and 71).  See, for example, column 6.
As to the driven component 16 such as the pump 17, the pair of bearings 34 and 35 are typically located so as to conduct heat to the outer housing surface 39. As such, two temperature readings are usually taken from sensor locations 71 on the driven component 17.
The monitoring system has a monitoring device (reference item 75) that is used to obtain temperature readings.  Lacon et al. further teach that known monitoring systems include at least one of vibration sensor (reference item 64) that is to be positioned at different locations and orientations.
For each bearing location, a horizontal vibration reading 65 and a vertical vibration reading 66 are taken. Additionally, axial vibration readings 67 are taken.
To identify such vibrations, it is known to collect vibration data on the machine 12. In particular, it is known to measure vibration levels occurring in the motor 15 and pump 17 in an effort to identify abnormal operating conditions. Such vibration measurements are taken adjacent the bearings of the pump 17 and motor 15.
To monitor vibrations, handheld data collection units have been used to collect vibration data through a magnetic vibration sensor 64 which attaches to the metal housings of the drive component 14 
Lancon et al. further teach that it is known to monitor the level of a fluid.
For temperature data collection, one sensing location is provided on the motor 15 and two sensing locations are provided on the pump 17 as described above. Further, temperature sensing locations may be defined on the barrier fluid in and barrier fluid out lines 146 and 147 to confirm proper flow of barrier fluid based upon a comparison of contemporaneous data from the different sensing locations. Further, data collection also includes the barrier fluid level and barrier fluid pressure to confirm proper operation thereof since low fluid levels and low pressure levels may be the cause of high temperature readings elsewhere in the seal system.
Lancon et al. do not expressly mention providing a lubricant oil level sensor at a location in the bearing housing.  However, Quill teaches that it is known to provide rotating machine (reference item 12) with a bearing housing (reference item 16).  Coupled to the bearing housing is a lubricant oil level sensor (reference item 18).
The fluid level gage may also include a sight glass arranged therein for viewing the level of the fluid in the housing. In one particular application, the fluid is a lubricating liquid such as oil that forms part of a bearing frame of rotary equipment, such as a pump.
In one embodiment, the ultrasonic sensor signal may be provided to the pump controller 14 and used for controlling the operation of the pump 12, including either turning the pump 12 off, or for issuing audio or visual alarms or warnings for low or high oil levels or a contaminated oil condition, for example, consistent with that shown and described herein. The scope of the invention is not intended to be limited to how the oil level or condition sensor signal is used, how the oil level or condition sensor signal is used to control the pump 12, or the type or kind of audio or visual alarms or warnings issued.
Furthermore, Quill teaches that the sensor can communicate with a monitoring device.

The pump controller 14 includes a combined oil level sight gage and ultrasonic sensor module 22 that responds to the ultrasonic sensor signal along the line 13 and processes the same for controlling the operation of the pump 12, for example, including either turning the pump 12 off, or issuing the audio or visual alarms or warnings for low or high oil level conditions.
Lancon et al. do not expressly mention performing a dynamic threshold evaluation of the sensed data and generating an alert based on the dynamic threshold evaluation.  However, Hongxiang et al. teach that monitoring parameters including temperature, pressure, flow, voltage, vibration, current, oil level, oil quality, etc. are known and used to generate alerts of possible failures.  
Real‐time equipment performance monitoring combines equipment failure modes and Phenomenon, select parameters that can actually reflect the status of the equipment, such as temperature, pressure, flow, voltage, vibration, current, oil level, oil quality, etc., and set corresponding alarms and early warning values (ie thresholds) to realize the equipment Real‐time monitoring, when the monitoring parameters reach or exceed the threshold, an alarm is generated to remind the engineer to pay attention to, check the actual status of the equipment, confirm whether the equipment is faulty, and take necessary measures according to actual needs to prevent the equipment from directly affecting the power station In 
Hongxiang et al. further teach that it is known to develop dynamic thresholds for predicting failures.  
The system automatically predicts the time of failure according to the internally configured time model, combined with the trend of historical failure or abnormal data, and forms a predicted trend curve, equipment failure alarm or abnormal warning, including yellow and above levels, and automatically forms an event Log, and automatically send out emails and message reminders.
Finally, ITT, Inc. teach that it is already known to have a monitoring system; e.g., an application installed on a mobile device.  The mobile device will have a communication sub-system (WiFi®, Bluetooth®, etc.), memory, and a processor.  The application, along with the communication sub-system, will communicate with at least two sensors.  The memory will have instructions that will be used by the processor in order to received sensor inputs, perform an analysis on the sensor inputs, and provide an alert.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Lancon et al. with the teachings of Quill, Hongxiang et al., and ITT, Inc. to perform dynamic threshold analysis on sensor inputs for the predicable benefit of adapting the analysis to account for various operating conditions and or aging equipment.
With regard to claims 3, 10, and 1810 Lancon et al. teach comparing sensor data to historical data including vibration data and temperature data.  
et al. teach obtaining vibration and temperature data.  ITT, Inc. further teach collecting three-axis vibration data as well as temperature data.  
With regard to claim 6 ITT, Inc. show the three-axis vibration and temperature sensor mounted to the exterior of a housing (such as with a mounting bolt).  The location is based on where it is desired to monitor vibrations and temperature.  
With regard to claim 7 one of ordinary skill would mount the oil level sensor at a location where the lubricant is accessible.
With regard to claims 8 and 20 Lancon et al. teach collecting data periodically.  See column 7 (lines 28-35).
With regard to claim 11 the remote processing device and/or the local processing device will processed and store the data.
With regard to claim 12 the monitoring can be integrated with the remote device.
With regad to claim 13 the oil level sensor is ultrasonic.
With regard to claim 15 machine learning is utilized to perform the dynamic threshold analysis.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lancon et al., Quill, Hongxiang et al., and ITT, Inc. as applied to claim 1 above and further in view of Discenzo.
	With regard to claim 2 Lancon et al. teach transmitting data to a remote processing location (reference item 82).  Furthermore, Discenzo teaches that sensed data can be transmitted to a remote location (reference item 102), and the transmitted data can include suggested 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Lancon et al., Quill, Hongxiang et al., and ITT, Inc. with the teachings of Discenzo in order to transmit sensor data, alerts, and suggested corrective actions to a remote processing location and to perform data analysis at the remote location and the result would have been the same as if the data was processed locally, and this would allow the users to manage the processing remotely without needing to go to on-site areas.  
With regard to claim 17 one of ordinary skill would know to process the data locally and/or remotely and to generate whatever alerts are needed, both locally and remotely, so that users can be informed of possible failures such as low lubricant levels and high temperatures. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lancon et al., Quill, Hongxiang et al., and ITT, Inc. as applied to claim 1 above and further in view of Slama et al.
The prior art from Lancon et al., Quill, Hongxiang et al., and ITT, Inc. do no teach transmitting of reset signals.  However, from Slama et al. it is known to transmit reset signal.  See at least column 5 (lines 60-68) through column 6 (lines 1-8).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Lancon et al., Quill, Hongxiang et al., and ITT, Inc. with the teachings of Slama et al. in order to transmit rest signals in situations where it is desired to "reboot" the sensors when they may be providing erratic readings.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference will be made to the machine translation of CN 109524139 A.